Citation Nr: 1203118	
Decision Date: 01/27/12    Archive Date: 02/07/12

DOCKET NO.  02-17 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for diabetes mellitus, claimed as due to exposure to herbicides during service in the Republic of Vietnam.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1962 to June 1966.  

This matter comes before the Board of Veterans' Appeals (Board) by orders of the United States Court of Appeals for Veterans Claims (hereinafter "the Court") on June 29, 2007, and April 24, 2009, which vacated a March 2004 Board decision and remanded the case for additional development.  The issue initially arose from a July 2002 rating decision by the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA).  The case was remanded by the Board for additional development in July 2010.  The requested development has been substantially completed.  The Veteran's service representative waived agency of original jurisdiction review of additional evidence provided in January 2012.

The Board notes that in July 2003 the Veteran testified at a personal hearing before a Veterans Law Judge who is unavailable to participate in the decision.  A copy of the transcript of that hearing is of record.  In March 2010, the Veteran declined an opportunity for another Board hearing.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of this appeal has been obtained.  

2.  The evidence shows the Veteran's ship operated in coastal waters for extended periods without his having gone ashore in the Republic of Vietnam, but does not show the Veteran's ship operated on inland waters within the Republic of Vietnam.

3.  Diabetes mellitus is not shown to have been incurred during or as a result of an established event, injury, or disease during active service and it may not be presumed to have been incurred in service including as a result of herbicide exposure during service in the Republic of Vietnam.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by active service nor may it be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1132 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (effective before and after August 31, 2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the Court have been fulfilled by information provided to the Veteran in letters dated in October 2001 and July 2010.  Those letters notified the Veteran of VA's responsibilities in obtaining information to assist in completing his claim and identified the Veteran's duties in obtaining information and evidence to substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

The notice requirements pertinent to the issue on appeal have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service treatment and personnel records, service department reports, internet source information addressing the activities and location of the Veteran's ship, VA treatment reports, and the Veteran's statements and testimony in support of his claim.  The Board finds that further attempts to obtain additional evidence would be futile.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided). 

VA regulations provide that a medical examination or medical opinion is necessary if the record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, establishes that the veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease manifest during an applicable presumptive period, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  The types of evidence that "indicate" that a current disability "may be associated" with military service include credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Court has held, however, that VA was not required to provide a medical examination when there was no credible evidence establishing an event, injury, or disease in service.  Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  

A review of the record shows that the Veteran served in the Republic of Vietnam coastal waters, but do not indicate that he was otherwise exposed to an herbicide agent during active service.  The Veteran contends that his diabetes mellitus was incurred as a result of exposure to aerial sprayed herbicides while serving in coastal waters; however, he has provided no information as to any scientific or medical basis for this opinion as to etiology.  There is no competent evidence in this case demonstrating a possible association between the Veteran's diabetes mellitus and his military service.  See 38 C.F.R. § 3.159(c)(4)(ii).  Accordingly, the Board finds a VA examination addressing the diabetes mellitus claim is not required and that VA's duty to assist in obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claim would not cause any prejudice to the appellant.

Service Connection Claim

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154 (West 2002).


VA regulations provide that certain disorders, including type II diabetes mellitus and ischemic heart disease, associated with herbicide agent exposure in service may be presumed service connected.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (effective before and after August 31, 2010).  Veterans diagnosed with an enumerated disease who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307.  

Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that § 3.307(a)(6)(iii) was reasonably interpreted by VA as requiring that a servicemember had actually set foot within the land borders of Vietnam in order to be entitled to statutory presumptions of herbicide exposure and service connection.  Haas v. Peake, 525 F.3d 1168 (2008), cert denied, 129 S.Ct. 1002, 173 L.Ed 2d 315 (2009).  

VA's General Counsel has held that service on a deep-water naval vessel off the shores of Vietnam may not be considered service in the Republic of Vietnam and that a veteran must demonstrate actual duty or visitation in the Republic of Vietnam to have qualifying service.  VAOPGCPREC 27-97 (July 23, 1997).  Since the issuance of that General Counsel opinion, VA has reiterated its position that service in deep-water naval vessels (i.e. "Blue Water" service) offshore of Vietnam, as opposed to service aboard vessels in inland waterways of Vietnam (i.e. "Brown Water" service), is not included as "service in the Republic of Vietnam" for purposes of presumptive service connection for Agent Orange diseases.  See comments section in Federal Register announcement of final rule adding diabetes to the list of Agent Orange presumptive diseases, 66 Fed. Reg. 23166 (May 8, 2001).  For those veterans who served aboard ships that docked and then went ashore, or served aboard ships that did not dock but the veterans went ashore, their service involved "visitation" in Vietnam.  In cases involving docking, the evidence must show that a veteran was aboard at the time of the docking, and a veteran must provide a statement indicating that he personally went ashore.  In cases where shore docking did not occur, the evidence must show that the ship operated in Vietnam's close coastal waters for extended periods, that members of the crew went ashore, or that smaller vessels from the ship went ashore regularly with supplies or personnel.  In such cases, a veteran must also provide a statement indicating that he personally went ashore. 

In December 2008, VA Compensation and Pension (C&P) Service released policy on Vietnam Naval Operations.  C&P Service initiated a program to collect data on Vietnam naval operations for the purpose of providing regional offices with information to assist with development in Haas-related disability claims (see Haas v. Peake, 525 F.3d 1168, 1187-1190 (Fed. Cir. 2008)), based on herbicide exposure from Navy Veterans.  This particular policy statement provided further definition as to what constitutes Vietnam "Blue Water" versus "Brown Water" for the purpose of determining Agent Orange exposure.  It was determined that Da Nang Harbor and all other harbors along the Vietnam coastline were considered by C&P Service to be part of the offshore "Blue Water" of Vietnam and not part of the inland waterway system or "Brown Water" of Vietnam.  Ultimately, VA considers open deep-water coastal harbors, such as those at Da Nang, Cam Rahn Bay, and Vung Tau to be part of the offshore blue water of Vietnam and not part of its inland waterway.  See December 2008 C&P Service Bulletin; see also Training Letter 10-06, Adjudicating Disability Claims Based on Herbicide Exposure from U.S. Navy and Coast Guard Veterans of the Vietnam Era, Sept. 9, 2010.

The Court, however, has held that even though a disease is not included on the list of presumptive diseases a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) ("The existence of presumptive service connection for a condition based on exposure to Agent Orange presupposes that it is possible for medical evidence to prove such a link before the National Academy of Sciences recognizes a positive association.").  The Federal Circuit has held that when a claimed disorder is not included as a presumptive disorder direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in- service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal Circuit has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Court has also held that medical evidence is required to demonstrate a relationship between a present disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  See Clyburn v. West, 12 Vet. App. 296 (1999).  

Lay evidence is competent to establish observable symptomatology; however, VA may make credibility determinations as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. 303.  In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit held that whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Federal Circuit held that the lay evidence presented by a veteran concerning his continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  The Federal Circuit has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2011).

In the case, service treatment records are negative for complaint, treatment, or diagnosis related to diabetes mellitus.  The Veteran's May 1966 separation examination revealed a normal clinical evaluation of the endocrine system.  Service records show he served aboard the USS Topeka from January 1964 to June 1966.  Service department reports show the USS Topeka was in the official waters of the Republic of Vietnam from June 8, 1964, to July 11,1964, from August 8, 1964, to September 7, 1964, from December 18, 1965, to January 7, 1966, from January 15, 1966, to January 21, 1966, from January 30, 1966, to March 1, 1966, and from April 9, 1966, to May 8, 1966.  Deck logs show the USS Topeka operated in the coastal waters near the Republic of Vietnam and anchored in the waters offshore.  Internet source information noted the USS Topeka operated near Vietnam and provided naval gunfire support for the troops ashore and support carrier air operations by conducting search and rescue missions for downed aircrews.  Documents provided in support of the claim indicate the Veteran's ship at one point was within a mile and a half of shore.  The USS Topeka is not a ship identified by the service department as having operated on the inland waters of the Republic of Vietnam.

VA treatment records include diagnoses of type II diabetes mellitus without opinion as to etiology.  A March 2000 report noted an approximately six year history of diabetes mellitus.  

In statements in support of his claim the Veteran asserted that he had diabetes mellitus as a result of Agent Orange exposure.  At his July 2003 personal hearing he testified that his ship operated near Vietnam approximately a mile off shore in support of SEAL teams for extended periods of time and that his duties kept him on deck most of the time.  He asserted, in essence, that it was possible he was exposed to herbicides at that time.  He also testified that he had not set foot on land in Vietnam and that his ship had not docked in Vietnam while he was aboard.  He stated he was first provided a diagnosis of diabetes in 1994 or 1995.  Subsequent statements submitted by or on behalf of the Veteran asserted that the USS Topeka had operated in brown water.  

Based upon the evidence of record, the Board finds the Veteran's ship operated in coastal waters for extended periods without his having gone ashore in the Republic of Vietnam and that the evidence does not show his ship operated on inland waters within the Republic of Vietnam.  The Veteran's diabetes mellitus is not shown to have been incurred during or as a result of an established event, injury, or disease during active service and it may not be presumed to have been incurred in service including as a result of herbicide exposure during service in the Republic of Vietnam.  

Although the Veteran's statements are credible as to the circumstances of his service in the coastal waters of the Republic of Vietnam, there is no competent evidence that his diabetes mellitus is the result of any actual exposure he may have had to herbicides during active service.  While the Veteran is competent to provide evidence as to observations and some medical matters, see Jandreau, 492 F.3d at 1376-77 and Buchanan, 451 F.3d at 1336, his statements in this case are, at most, conclusory assertions of a nexus between the circumstances of his service and his diabetes mellitus disability.  As questions of a relationship to service are complex etiological questions akin to the type of medical matters which courts have found laypersons are not competent to testify, the Veteran's lay statements are insufficient to establish service connection for this disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board must determine whether the claimed disability is a type of disability for which a lay person is competent to provide etiology or nexus evidence); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, the Board finds that entitlement to service connection for diabetes mellitus is not warranted.  

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the Veteran's claim.


ORDER

Entitlement to service connection for diabetes mellitus is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


